Title: To Alexander Hamilton from Alexander Macwhorter, 9 November 1789
From: Macwhorter, Alexander
To: Hamilton, Alexander


November 9, 1789. “Being informed that there are some offices under you and in your department which are not supplied with clerks, I take the liberty of addressing … to you in behalf of Mr. Samuel Beebee a citizen of New York and son in law of mine as a person I believe well qualified to be a clerk in some such place. He has been unfortunate in the sea trade during the war and since, and thereby exceedingly reduced in his circumstances.…”
